Case 8:20-cv-03282-PX Document 14-2 Filed 12/14/20 Page 1 of 5




                EXHIBIT A
DocuSign Envelope ID: EF41D8F9-0A02-404F-AA2B-A9C4659D65E6
                          Case 8:20-cv-03282-PX Document 14-2 Filed 12/14/20 Page 2 of 5



                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MARYLAND
                                               SOUTHERN DIVISION

                                                              )
                                                              )
              GENUS LIFESCIENCES, INC.,                       )
                                                              )
                                     Plaintiff,               )
                                                              )
                      v.                                      )     Case No. 8:20-cv-3282-PX
                                                              )
              U.S. FOOD AND DRUG                              )
              ADMINISTRATION, et al.,                         )
                                                              )
                                     Defendants               )
                                                              )


                                     DECLARATION OF MAUREEN CAVANAUGH
                                IN SUPPORT OF LANNETT’S MOTION TO INTERVENE

            I, Maureen Cavanaugh, declare as follows:

            I.       Personal Background

                     1.        I am currently Senior Vice-President and Chief Commercial Operations Officer at

            Lannett Company, Inc. (“Lannett”). I have held that position since May 2018. In my current role

            with Lannett, I lead the commercial team, including sales and marketing, research and

            development, business development, and regulatory affairs for Lannett’s brand-name and generic

            pharmaceutical products. Prior to joining Lannett, over the course of more than 11 years, I held

            multiple pharmaceutical development, sales, and marketing positions at a major pharmaceutical

            company.




                                                              1
            4826-7665-1476.4
DocuSign Envelope ID: EF41D8F9-0A02-404F-AA2B-A9C4659D65E6
                          Case 8:20-cv-03282-PX Document 14-2 Filed 12/14/20 Page 3 of 5



                     2.        I have either personal knowledge or knowledge obtained in the course of my duties

            at Lannett as to the facts averred to in this Declaration. I would testify to these facts if called to

            testify in this matter. I submit this declaration in support of Lannett’s motion to intervene in the

            above-captioned matter.

            II.      Lanett has Significant Legally Protected Interests in This Matter

                     3.        On November 23, 2016, U.S. Food and Drug Administration (“FDA”) received a

            New Drug Application (“NDA”) from Genus for a cocaine hydrochloride nasal solution drug

            product named Goprelto. On September 21, 2017, Lannett submitted NDA number 209575 to

            FDA for the same drug product under the name Numbrino. FDA then conducted a review of

            Lannett’s NDA and determined that the application was sufficiently complete to permit a

            substantive review and filed Lannett’s NDA 60 days after the date the FDA received the

            application. On July 20, 2018, FDA issued a Complete Response Letter (“CRL”) to Lannett. In

            response to that CRL, on June 21, 2019, Lannett submitted additional data to the FDA in support

            of its Numbrino NDA. On December 14, 2017, the FDA approved Genus’s Goprelto NDA.

            Subsequently, on January 10, 2020, the FDA approved Lannett’s NDA for Numbrino.

                     4.        Numbrino’s NDA was originally submitted by Cody Laboratories, a wholly-owned

            subsidiary of Lannett. At the time, Cody Laboratories was based in Cody, Wyoming.               Once

            requisite stability data and all other supportive data had been obtained from another Lannett

            facility, located in Carmel, New York, and after the FDA granted approval of Lannett’s NDA,

            Lannett informed FDA of its intention to change manufacturing locations, and Lannett submitted

            the required data by way of a “Changes Being Effected” procedure.




                                                               2
            4826-7665-1476.4
DocuSign Envelope ID: EF41D8F9-0A02-404F-AA2B-A9C4659D65E6
                          Case 8:20-cv-03282-PX Document 14-2 Filed 12/14/20 Page 4 of 5



                     5.        Lannett has spent considerable research effort and financial resources in developing

            the drug product and obtaining FDA approval to market the product. The unexpected withdrawal

            of a drug approval can have devastating effects to the business of a drug manufacturer such as

            Lannett.

            III.     Genus’s Demands in its Complaint Threaten to Impair Lannett’s Interests

                     A.        Loss of Lannett’s NDA

                     6.        If Genus successfully receives declaratory and injunctive relief as sought in its

            Complaint in this matter, Lannett may lose its NDA approval for Numbrino. Additionally, Lannett

            may be forced to wait until Genus’s New Chemical Entity Exclusivity (“NCEE”) expires on

            December 14, 2022, to file a new NDA or ANDA at that time. The harm that would be caused to

            Lannett if it were prevented from marketing Numbrino would be substantial.

                     7.        Delayed marketing of Lannett’s Numbrino would not only harm Lannett, but would

            also harm patients and government-funded and private healthcare programs who would be required

            to pay higher costs of a Genus monopoly on this drug product. Consumers would be deprived of

            the benefit of competition in the market for this drug product.

                     B.        The Risks to Lannett’s Exclusivity Rights for Numbrino

                     8.        If Genus’s demand for relief is granted in full, Lannett ultimately may be deprived

            of its period of being the sole alternative pharmaceutically equivalent drug product. When a drug

            product is marketed as the sole alternative version, that product can be expected to quickly gain

            market share as it competes in the marketplace based upon quality, availability, customer service

            and price. Conversely, when multiple alternative or generic products enter the market at the same




                                                                3
            4826-7665-1476.4
DocuSign Envelope ID: EF41D8F9-0A02-404F-AA2B-A9C4659D65E6
                       Case 8:20-cv-03282-PX Document 14-2 Filed 12/14/20 Page 5 of 5



            time, the market share for any one such drug product is much smaller, and the price for that product

            is generally much lower. As a result, companies like Lannett invest heavily in an effort to be the

            sole alternative equivalent version of a drug product. Genus’s requested Court judgment in this

            matter could eliminate Lannett’s competitive advantage for Numbrino as the sole approved

            alternative for this drug.

                     I declare under penalty of perjury that the foregoing is true and correct. Executed on
                         14
            December ___, 2020.


             Hatboro, PA
            _________________________                            ___________________________
            City, State of Signature                             Maureen Cavanaugh
                                                                 SVP, Chief of Commercial Operations
                                                                 Lannett Company, Incorporated




                                                             4
            4826-7665-1476.4
